DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the appeal brief dated 12/14/2020.
In view of the Appeal Brief filed on 12/14/2020, PROSECUTION IS HEREBY REOPENED.  New rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 8, 14, 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sammut et al. (WO 2015042341 A1) in view of Von Knorring et al. (WO2017/005967) also published as Burrows et al. (US 2018/0194707) which is relied upon for making the rejections
In regards to claim 1, Sammut teaches method for reducing low speed pre-ignition (LSPI) events in a spark-ignited direct injection engines by providing a lubricating oil for composition into the sump (lubricating the crankcase) as claimed [0008].  The engines are turbocharged boosted gasoline engines [0026, 0111].  The engines are operated at 500 to 3000 rpm and at a break mean effective pressure of from 10 to 30 bars and preferably from 12 to 24 bars [0028].  The composition can comprise conventional additives such as antiwear compounds, antioxidants, friction modifier etc., but Sammut does not teach the presence of the cobalt compounds of the claims [0018].
Burrows teaches engine oil compositions having an antiwear additive comprising metal carboxylates of prepared from metal carbonates such as copper or cobalt carbonate etc., and carboxylic acids such as saturated or unsaturated C13-C22 monocarboxylic acids such as lauric, myristic, palmitic, stearic, oleic acid, etc., to provide carboxylates salts such as copper oleate, and thus salts such as cobalt stearate etc. [0028 – 0037, claim 10].  In the examples, copper salts were useful in the lubricating oil in amounts of from 0.3 to 3% [0056, Example 7].  When cobalt salts such as cobalt laurate are used in similar amounts, they would provide cobalt metal to the oil in amounts of from about 400 to about 4000 ppm.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the compound of formula 2 of the claim, x is 0,  is 2+, n is 2, RD is saturated aliphatic hydrocarbon of from C12 to C21.  It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the copper or cobalt carboxylate salts of Burrows in the recited amounts as antiwear compounds in the composition Sammut, as Sammut allows for antiwear agents in the engine oil and since Burrows teaches antiwear agents and useful amounts for engine oils.
In regards to claims 2, 3, Sammut and Burrows combined teach the method and the composition having the claimed limitations as previously stated.
In regards to claims 5, 6, Sammut and Burrows combined teach the method and the composition as previously stated.  Sammut teaches the composition can comprise detergents such as calcium, sodium or magnesium phenates, sulfonates, salicylates [0091].
In regards to claim 7, Sammut and Burrows combined teach the method and the composition as previously stated.  Sammut teaches the composition having molybdenum compound [0086].
In regards to claim 8, Sammut and Burrows combined teach the method and the composition having the additives as previously stated.
In regards to claim 14, Sammut and Burrows combined teach the method and the composition as previously stated.  When the composition is used in the engine it provides for the method of improving deposits in the engines.
In regards to claims 16 – 21, Sammut and Burrows combined teach the method and composition as previously stated.  The engines are operated at BMEP and speeds of the claims as previously discussed.  Sammut teaches additives such as calcium and magnesium detergents including sulfonates, phenates, salicylates, and friction modifiers including molybdenum compounds [0089 – 0094].

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of new grounds of rejections.
 Applicants argue that Sammut fails to teach the use of the claimed cobalt compound for reducing LSPI.  The argument is not persuasive.
Sammut teaches reduction of LSPI using engine oils that comprises conventional additives in similar engines of the claims.  Thus, the addition of the cobalt compound of Burrows as conventional antiwear additive in Sammut provides the claimed method.
Applicant argues Vilardo (US 2006/0166842) does not teach the claimed cobalt compound nor teach their use for reducing LSPI.  The argument is moot as Vilardo is not currently applied.
Applicants alleges that the composition demonstrates an unexpected reduction of LSPI events.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims are directed to compositions comprising the compound of formula (2) representing a wide variety of structures providing cobalt in amounts of from about 25 to about 3000 ppm while the inventive examples are directed to a composition having a specific cobalt compound present in the composition to provide cobalt in amounts of from about 500 to about 1100 which does not support the breadth of the claims as it fails to encompass the myriads of structures allowed by the claims and fails to demonstrate criticality of the claimed range as the upper and lower cobalt amounts as claimed.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Thus, applicants have failed to provide a showing of unexpected results with inventive examples commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771